Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 1 of 15 Page ID
                                  #:3905




                    EXHIBIT 2
                                Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 2 of 15 Page ID
                                                                  #:3906


                                      1   M.D. SCULLY (SBN 135853)
                                          mscully@grsm.com
                                      2   TIMOTHY K BRANSON (SBN 187242)
                                          tbranson@grsm.com
                                      3   SEAN P. FLYNN (SBN: 220184)
                                          sflynn@grsm.com
                                      4   HOLLY L.K. HEFFNER (SBN 245384)
                                          hheffner@grsm.com
                                      5   MICHAEL D. KANACH (SBN 271215)
                                          mkanach@grsm.com
                                      6   PETER G. SIACHOS (Appearing Pro Hac Vice)
                                          psiachos@grsm.com
                                      7   GORDON REES SCULLY MANSUKHANI LLP
                                          101 W Broadway, Suite 2000
                                      8   San Diego, CA 92101
                                          Phone: (619) 230-7441
                                      9   Fax: (619) 696-7124
                                     10   MARC J. KESTEN (SBN: 152741)
                                          FRANCIS MASSABKI (Appearing Pro Hac Vice)
                                     11   VITAL PHARMACEUTICALS, INC.
Gordon Rees Scully Mansukhani, LLP




                                          1600 North Park Drive
                                     12   Weston, FL 33326
    101 W Broadway, Suite 2000




                                          Phone: (954) 641-0570
       San Diego, CA 92101




                                     13   Fax: (954) 389-6254
                                          Legal@vpxsports.com
                                     14
                                          Attorneys for Defendants
                                     15   VITAL PHARMACEUTICALS, INC., d/b/a VPX SPORTS;
                                          and JOHN H. OWOC, a.k.a. JACK OWOC
                                     16

                                     17                       UNITED STATES DISTRICT COURT
                                     18                     CENTRAL DISTRICT OF CALIFORNIA
                                     19   MONSTER ENERGY COMPANY, a                   CASE NO. 5:18-cv-01882-JGB-SHK
                                          Delaware corporation,
                                     20                                               NOTICE OF SUBPOENA TO
                                                                   Plaintiff,         PRODUCE DOCUMENTS,
                                     21                                               INFORMATION, OR OBJECTS
                                                vs.                                   TO SHOOK, HARDY & BACON
                                     22

                                     23   VITAL PHARMACEUTICALS, INC.,                 District Judge:
                                          d/b/a VPX Sports, a Florida corporation; and Hon. Jesus G. Bernal
                                     24   JOHN H. OWOC a.k.a. JACK OWOC, an
                                          individual                                   Magistrate Judge:
                                     25                                                Hon. Shashi H. Kewalramani
                                                                   Defendants.
                                     26                                                Complaint filed: Sept. 04, 2018
                                     27

                                     28


                                          NOTICE OF SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION,      OR
                                                                                         Exhibit 2, Page 19
                                          OBJECTS TO SHOOK, HARDY & BACON                 Case No. 18-cv-01882
                                Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 3 of 15 Page ID
                                                                  #:3907


                                      1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                      2         PLEASE         TAKE        NOTICE          that,    Defendants       VITAL
                                      3   PHARMACEUTICALS, INC. d/b/a VPX SPORTS and JOHN OWOC
                                      4   (“Defendants”), by and through their attorneys of record, will serve a subpoena on
                                      5   Shook, Hardy & Bacon, Jamboree Center, 5 Park Plaza, Suite 1600, Irvine, CA
                                      6   92614. Pursuant to Rule 45(a)(4) of the Federal Rules of Civil Procedure, a copy of
                                      7   an associated subpoena commanding the production of documents is attached as
                                      8   Exhibit A.
                                      9   Dated: November 7, 2019               GORDON REES SCULLY
                                                                                MANSUKHANI LLP
                                     10

                                     11                                         By:
Gordon Rees Scully Mansukhani, LLP




                                     12                                               M.D. Scully
    101 W Broadway, Suite 2000




                                                                                      Timothy K. Branson
       San Diego, CA 92101




                                     13                                               Sean P. Flynn
                                                                                      Holly L.K. Heffner
                                     14                                               Michael D. Kanach
                                                                                      Peter G. Siachos
                                     15                                               Attorneys for Defendants
                                                                                      VITAL PHARMACEUTICALS, INC.,
                                     16                                               d/b/a VPX Sports;
                                                                                      JOHN H. OWOC, a.k.a. JACK OWOC
                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                        -1-
                                          NOTICE OF SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION,      OR
                                                                                         Exhibit 2, Page 20
                                          OBJECTS TO SHOOK, HARDY & BACON                 Case No. 18-cv-01882
                                  Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 4 of 15 Page ID
                                                                    #:3908


                                        1                            CERTIFICATE OF SERVICE
                                        2         I am a resident of the State of California, over the age of eighteen years, and
                                        3   not a party to the within action. My business address is: Gordon Rees Scully
                                        4   Mansukhani, 101 W. Broadway, Suite 2000, San Diego, CA 92101, my electronic
                                        5   mail address is mcerezo@gsm.com. On November 7, 2019, I served the foregoing
                                        6   document(s) entitled NOTICE OF SUBPOENA TO PRODUCE
                                        7   DOCUMENTS, INFORMATION, OR OBJECTS TO SHOOK, HARDY &
                                        8   BACON as follows:
                                        9     BY ELECTRONIC MAIL by transmitting via electronic mail the
                                               document(s) listed above to the address(es) listed below on this date
                                       10      pursuant to FRCP 5(b)(2)(E).
                                       11    Counsel for MONSTER ENERGY COMPANY
  Gordon Rees Scully Mansukhani, LLP




                                       12    John C. Hueston              Jennifer Bunn Hayden
      101 W Broadway, Suite 2000




                                             Moez Kaba                    Christina Von der Ahe Rayburn
         San Diego, CA 92101




                                       13    Steven N. Feldman            HUESTON HENNIGAN LLP
                                             Joseph A. Reiter             620 Newport Center Dr., Suite 1300
                                       14    Michael H. Todisco           Newport Beach, CA 92660
                                             Sourabh Mishra               Phone: 949-284-6312
                                       15    Lauren McGrory Johnson       Fax: 888-775-0898
                                             Varun Behl                   jbhayden@hueston.com
                                       16    HUESTONthHENNIGAN LLP        crayburn@hueston.com
                                             523 West 6 Street, Suite 400
                                       17    Los Angeles, CA 90014
                                             Phone: 213-788-4340
                                       18    jhueston@hueston.com
                                             mkaba@hueston.com
                                       19    sfeldman@hueston.com
                                             jreiter@hueston.com
                                       20    mtodisco@hueston.com
                                             smishra@hueston.com
                                       21    ljohnson@hueston.com
                                             vbehl@huestons.com
                                       22         I declare under penalty of perjury under the laws of the United States of
                                       23   America that the above is true and correct and that I am employed in the office of a
                                       24   member of the bar of this court at whose direction this service was made.
                                       25         Executed on November 7, 2019 at San Diego, California.
                                       26

                                       27                                                Maria G. Cerezo
                                       28
1175874/48370784v.1
                                                                          -2-
                                            NOTICE OF SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
                                            OBJECTS TO SHOOK, HARDY & BACON                Exhibit
                                                                                            Case 2,No.
                                                                                                    Page  21
                                                                                                       18-cv-01882
Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 5 of 15 Page ID
                                  #:3909




                 EXHIBIT A

                                                               Exhibit 2, Page 22
       Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 6 of 15 Page ID
                                         #:3910
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                            Central District of California

MONSTER ENERGY COMPANY                                                        )
                               Plaintiff                                      )
                                  v.                                          )       Civil Action No. 5:18-cv-01882-JGB-SHK
                                                                              )
VITAL PHARMACEUTICALS, INC., et al.                                           )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To:          Shook Hardy & Bacon, Jamboree Center, 5 Park Plaza, Suite 1600, Irvine, CA 92614

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
See Attachment A


  Place: Gordon Rees Scully Mansukhani LLP                                              Date and Time:
         101 W Broadway, Suite 2000                                                     December 9, 2019
         San Diego, CA 92101

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: November 7, 2019

                                   CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature
                                                                                                  Timothy K. Branson
 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Vital
Pharmaceuticals, Inc. dba VPX Sports; John H. Owoc aka Jack Owoc         , who issues or requests this subpoena, are:
Timothy K. Branson, Gordon Rees Scully Mansukhani, LLP, 101 W Broadway, Suite 2000, San Diego, CA 92101
(619) 230-7441; tbranson@grsm.com
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).                          American LegalNet, Inc.
                                                                                                                             Exhibitwww.FormsWorkFlow.com
                                                                                                                                     2, Page 23
        Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 7 of 15 Page ID
                                          #:3911
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

               I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                  ; or

               I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                 for travel and $                                   for services, for a total of $ 0.00



          I declare under penalty of perjury that this information is true.


Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                      Server’s address

Additional information regarding attempted service, etc.:




                                                                           Page 2                                             Exhibit 2, Page 24
        Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 8 of 15 Page ID
                                          #:3912
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                       of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
  (B) Objections. A person commanded to produce documents or tangible              26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                Page 3                                           Exhibit 2, Page 25
Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 9 of 15 Page ID
                                  #:3913

                                 ATTACHMENT A

                                 INSTRUCTIONS
1.    That Responding Party produce and permit Propounding Party to inspect and

      to copy each of the following documents and things requested herein at the

      office of Gordon & Rees LLP, 101 W. Broadway, Suite 2000, San Diego,

      California 92101. Propounding Party further requests that Responding Party

      respond in writing to these requests within thirty (30) days after service hereof.

2.    That Responding Party produce and permit Propounding Party to inspect and

      to copy, test or sample any objects requested herein at the office of Gordon &

      Rees LLP, 101 W. Broadway, Suite 2000, San Diego, California 92101.

      Propounding Party further requests that Responding Party respond in writing

      to these requests within thirty (30) days after service hereof.

3.    Pursuant to Federal Rule of Civil Procedure 26(e), these requests are

      continuing in nature. If, after responding to these requests, Responding Party

      obtains or becomes aware of any further responsive documents or things,

      Responding Party must promptly produce to Propounding Party such

      additional documents and things.

                                  DEFINITIONS
      Words in the following requests are to be given their ordinary meaning as

reasonably understood in context, unless specifically defined. Words and phrases

shall not be given an unduly restricted or narrower meaning to avoid the plain scope

of the following requests.


                                        Page 1                          Exhibit 2, Page 26
Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 10 of 15 Page ID
                                  #:3914

 1.    “You” and “Your” means the law firm of Shook, Hardy & Bacon, as well as

       any predecessors, employees, officers, directors, agents, and representatives.

 2.    “Monster” means Monster Beverage, Monster Energy Co. and Reign Beverage

       Co., as well as those entities’ predecessors, employees, officers, directors,

       agents, and representatives.

 3.    “VPX” means Defendant Vital Pharmaceuticals, Inc., d/b/a/ VPX Sports and

       Bang Energy, and its predecessors, subsidiaries, parents, affiliates, and other

       organizational or operating units of any of the foregoing, and all past and

       present directors, officers, employees, agents, representatives, employees,

       consultants, entities acting in joint-venture or partnership relationships, and

       others acting on its behalf.

 4.    “Owoc” means Defendant John H. Owoc a.k.a. Jack Owoc.

 5.    “Defendants” means VPX and Owoc as those terms are defined above.

 6.    “Bang®” means all versions, past and present, of energy drinks with the word

       “Bang” on the label that have been or are made, advertised, promoted, sold,

       and/or offered for sale by VPX worldwide.

 7.    “Monster products” means all versions, past and present, of beverages,

       excluding “Reign”-branded products, that have been or are made, advertised,

       promoted, sold, and/or offered for sale by Monster.

 8.    “Document,” and its variants, mean all materials within the scope of Federal

       Rule of Civil Procedure 34 and all materials that constitute “writings” or

       “recordings” within the meaning of Rule 1001 of the Federal Rules of

                                        Page 2                        Exhibit 2, Page 27
Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 11 of 15 Page ID
                                  #:3915

       Evidence, including, but not limited to: the original and Each nonidentical

       copy of any written, printed, typed, recorded, computerized, electronic, taped,

       graphic, or other matter, in whatever form, whether different from the original

       by means of any notation made on such copies or otherwise, whether in final

       or draft, and including electronically stored Information and tangible things.

 9.    “Communication,” and its variants, means any transmission of information in

       any context or situation by any means or medium whatsoever, whether in the

       form of an original, a draft, or a copy, whether stored in hard copy, on tape,

       electronically or digitally, either orally, visually or in writing, and includes but

       is not limited to conversations, correspondence, electronic mail, text messages,

       data messaging, direct messages, posts on any social media platform (including

       but not limited to Facebook, Instagram, Reddit, Pinterest, Snapchat, Twitter,

       Weibo, WeChat, WhatsApp and any other such domestic or international

       platform (collectively, “Social Media”)), public and private Social Media

       messages, telexes, facsimile transmissions, telecopies, recordings in any

       medium of oral, written, or typed communications, telephone or message logs,

       notes or memoranda relating to written or oral communications; and any

       translation thereof.

 10.   The singular form of a word shall include the plural and vice versa.

 11.   The words “and,” “or” and “and/or” shall be used conjunctively or

       disjunctively, whichever make the request more inclusive.

 12.   The terms “concern” or “concerning,” “refer” or “referring,” “regard” or

                                          Page 3                          Exhibit 2, Page 28
Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 12 of 15 Page ID
                                  #:3916

       “regarding,” and “relate” or “relating” shall be construed in their most

       inclusive sense, and shall mean, in addition to their customary and usual

       meaning, discuss or discussing, mention or mentioning, embody or

       embodying, contain or containing, constitute or constituting, refer or referring,

       evidence or evidencing, negate or negating, reflect or reflecting, describe or

       describing, assess or assessing, record or recording, show or showing, support

       or supporting, underlie or underlying, summarize or summarizing, report or

       reporting, and without limitation, in any legally, logically, or factually

       connected with the matter discussed.

                       DOCUMENTS TO BE PRODUCED

 REQUEST FOR PRODUCTION NO. 1:

       All Communications between You and the U.S. Food & Drug Administration

 related to VPX, Owoc, or Bang®, regardless of date.

 REQUEST FOR PRODUCTION NO. 2:

       All Documents and Communications between You and the U.S. Food &

 Drug Administration related to Monster Products, regardless of date.

 REQUEST FOR PRODUCTION NO. 3:

       All Communications between You and the Bursor & Fisher law firm

 (including any attorneys, paralegals, employees, agents or representatives) related

 to VPX, Owoc, or Bang®, regardless of date.

 REQUEST FOR PRODUCTION NO. 4:

       All Communications between You and the Nathan & Associates law firm

                                         Page 4                         Exhibit 2, Page 29
Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 13 of 15 Page ID
                                  #:3917

 (including any attorneys, paralegals, employees, agents or representatives) related

 to VPX, Owoc, or Bang®, regardless of date.

 REQUEST FOR PRODUCTION NO. 5:

       All Communications between You and the Barbat, Mansour & Suciu law

 firm (including any attorneys, paralegals, employees, agents or representatives)

 related to VPX, Owoc, or Bang®, regardless of date.

 REQUEST FOR PRODUCTION NO. 6:

       All Communications between You and the Kohn, Swift & Graf law firm

 (including any attorneys, paralegals, employees, agents or representatives) related

 to VPX, Owoc, or Bang®, regardless of date.

 REQUEST FOR PRODUCTION NO. 7:

       All Communications between You and the Greg Coleman law firm

 (including any attorneys, paralegals, employees, agents or representatives) related

 to VPX, Owoc, or Bang®, regardless of date.

 REQUEST FOR PRODUCTION NO. 8:

        All Communications between You and the Kercsmar & Feltus law firm

 (including any attorneys, paralegals, employees, agents or representatives) related

 to VPX, Owoc, or Bang®, regardless of date.

 REQUEST FOR PRODUCTION NO. 9:

       All Communications between You and the Alderman Law Firm (including

 any attorneys, paralegals, employees, agents or representatives) related to VPX,

 Owoc, or Bang®, regardless of date.

                                        Page 5                         Exhibit 2, Page 30
Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 14 of 15 Page ID
                                  #:3918

 REQUEST FOR PRODUCTION NO. 10:

       All Communications between You and the Levin Fishbein Sedran & Berman

 or Levin Sedran & Berman law firm (including any attorneys, paralegals,

 employees, agents or representatives) related to VPX, Owoc, or Bang®, regardless

 of date.

 REQUEST FOR PRODUCTION NO. 11:

       All Communications between You and Harke Law LLP (including any

 attorneys, paralegals, employees, agents or representatives) related to VPX, Owoc,

 or Bang®, regardless of date.

 REQUEST FOR PRODUCTION NO. 12:

       All Communications between You and the Barnow & Associates law firm

 (including any attorneys, paralegals, employees, agents or representatives) related

 to VPX, Owoc, or Bang®, regardless of date.

 REQUEST FOR PRODUCTION NO. 13:

       All Communications between You and the Lite DePalma Greenberg law firm

 (including any attorneys, paralegals, employees, agents or representatives) related

 to VPX, Owoc, or Bang®, regardless of date.

 REQUEST FOR PRODUCTION NO. 14:

       All Communications between You and any other law firm (including any

 attorneys, paralegals, employees, agents or representatives) in the United States

 related to VPX, Owoc, or Bang®, regardless of date. (This request excludes any

 firms or attorneys representing or retained by Monster.)

                                         Page 6                        Exhibit 2, Page 31
Case 5:18-cv-01882-JGB-SHK Document 164-7 Filed 01/22/20 Page 15 of 15 Page ID
                                  #:3919

 REQUEST FOR PRODUCTION NO. 15:

       All Documents and Communications related to media press releases, media

 statements, and media interviews related to VPX, Owoc, or Bang®, regardless of

 date. (This request excludes Your internal firm communications, communications

 with Monster, and communications with other firms or attorneys representing or

 retained by Monster.)

 REQUEST FOR PRODUCTION NO. 16:

       All Documents and Communications related to VPX, Owoc, or Bang®,

 regardless of date. (This request excludes Your internal firm communications,

 communications with Monster, and communications with other firms or attorneys

 representing or retained by Monster.)




                                         Page 7                     Exhibit 2, Page 32
